DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 25, 2019 and June 9, 2020 were filed after the mailing date of the application on February 15, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 1, and in particular, do not teach a logic circuit for computing a dot product in a binary neural network, the logic circuity comprising:  a first set of exclusive nor (XNOR) gates, each XNOR gate configured to receive one bit of a first vector of length N bits and one bit of a second vector of length N bits, to generate a product vector of length N bits at the output of the first set of XNOR gates; a first buffer and a second buffer each having a length N/2 bits to store the product vector in two portions, each of the first and the second buffers coupled to input of a second set of XNOR gates and to inputs of a first set of NOR gates; a third buffer and a fourth buffer each having a length N/2 bits, wherein the third buffer is configured to store output results of the first set of NOR gates, and the fourth buffer is configured to store output results of the second set of XNOR gates; and a plurality of adders having inputs that are coupled to the third and fourth buffers and configured to add binary values stored in the third and fourth buffers to generate the dot product of the first and second bit vectors.  Claims 2-5 depend from Claim 1, and therefore also contain allowable subject matter.
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 6, and in particular, do not teach a circuit for implementing a binary neural network, comprising:  a plurality of convolutional layers configured to implement at least a dot product of two-bit vectors, each vector having length N, based on a logic circuit; a plurality of pooling layers; and a plurality of fully connected layers, wherein a first layer of the plurality of convolutional layers is configured to receive an input signal, wherein a last layer of the plurality of fully connected layers is configured to provide a recognition value for the input signal in each of a plurality of classes, and wherein the logic circuit comprises:  a first set of logic gates configured to compute a bit-wise exclusive nor (XNOR) operation on the two bit vectors, a second set of logic gates configured to perform at least two distinct binary operations on a folded output of the bit-wise XNOR operation, and a third set of logic gates configured to add results of the at least two distinct binary operations.  Claims 7-12 depend from Claim 6, and therefore also contain allowable subject matter.
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 13, and in particular, do not teach a logic circuit for computing a dot product in a binary neural network, the logic circuit comprising:  a first set of logic gates configured to receive two bit vectors and compute a first bit-wise exclusive nor (XNOR) operation on the two bit vectors; a second set of logic gates configured to perform a second bit-wise XNOR operation and a bit-wise NOR operation on a folded output of the first bit-wise XNOR operation; and a third set of logic gates configured to add results of the second bit-wise XNOR operation and the bit-wise NOR operation.
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 14, and in particular, do not teach a neural network system for signal classification, comprising:  a first neural network comprising:  a first input to receive an input signal, a second input to receive a wakeup signal, a first processor to perform, upon receiving the wakeup signal, a first classification of the input signal to produce a first classification result, and
An output to provide the first classification result; and a second neural network comprising:  an input to receive the input signal, a second processor to continuously perform a second classification of the input signal to produce a second classification result, and an output coupled to the second input of the first neural network to provide the wake-up signal based on the second classification result, wherein:  the first neural network is configured to operate intermittently to remain in an off mode of operation and to only switch to an on mode of operation upon receiving the wakeup signal from the second neural network, the second neural network is configured to continually process the input signal in an always-on mode of operation and to generate the wake0up signal upon a determination of the second classification result.  Claims 15-20 depend from Claim 14, and therefore also contain allowable subject matter.
One prior art (Kroener US 20180239589A1) teaches performing, by one or more XNOR gates, a bitwise XNOR operation for the third vector and the fourth vector [0007], and an NOR gate [0026].  However, Kroener does not teach all of the limitations of the independent claims.
Another prior art (Bakos US 20120278376A1) teaches computing a dot product value from the vector data, and at least one buffer configured to provide a buffered value to the adder (Claim 13 of Bakos).  However, Bakos does not teach all of the limitations of the independent claims.
Another prior art (Allen US 20050127939A1) teaches buffer receives and stores output from XNOR gate [0083].  However, Allen does not teach all of the limitations of the independent claims.
Another prior art (Pool US 20190081637A1) teaches a neural network (Abstract), and a buffer that is scanned by NOR gates [0132].  However, Pool does not teach all of the limitations of the independent claims.
Another prior art (Li US 20190385023A1) teaches at the convolutional layer(s), an input vector may be transformed into a scalar output by computing the dot product of the input vector, and at least one pooling layer [0021].  However, Li does not teach all of the limitations of the independent claims.
Another prior art (Pau US 20190147338A1) teaches a binary neural network circuit [0012], convolutional layers [0007], fully connected layers [0049], max pooling layers [0057].  In the case of the SoftMax layer, the number of distinct values is (N_inputs x n_outputs x 2), where, n_outputs=5 is the number of recognized classes [0130].  However, Pau does not teach all of the limitations of the independent claims.
Another prior art (Suzuki US006010063A) teaches that the output of the XNOR gate is added (col. 5, lines 12-14).  However, Suzuki does not teach all of the limitations of the independent claims.
Another prior art (Nealis US 20180307950A1) teaches the dot product for binary neural nets can be performed via an XNOR [0207], and performing dot product calculations on vector operands [0259].  However, Nealis does not teach all of the limitations of the independent claims.
Another prior art (Wang US 010748524B2) teaches a speech wakeup model including a Deep Neural Network (DNN) and a Connectionist Temporal Classifier (CTC) (col. 2, lines 50-53).  Wang teaches outputting by the speech wakeup model, a result for determining whether to execute speech wakeup may include inputting the acoustic features to the DNN for processing to obtain a class probability of the acoustic features respectively corresponding to each pronunciation phoneme, the DNN inputting the class probability to the CTC for processing to obtain a confidence score of a speech wakeup term corresponding to a pronunciation phoneme sequence, and the CTC determining whether to execute wakeup according to the confidence score (col. 3, line 60-col. 4, line 6).  However, Wang does not teach all of the limitations of Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kroener (US 20180239589A1) teaches performing, by one or more XNOR gates, a bitwise XNOR operation for the third vector and the fourth vector [0007].
2.	Bakos (US 20120278376A1) teaches computing a dot product value from the vector data, and at least one buffer configured to provide a buffered value to the adder (Claim 13 of Bakos).
3,	Allen (US 20050127939A1) teaches buffer receives and stores output from XNOR gate [0083].
4.	Pool (US 20190081637A1) teaches a buffer that is scanned by NOR gates [0132].
5.	Li (US 20190385023A1) teaches at the convolutional layer(s), an input vector may be transformed into a scalar output by computing the dot product of the input vector [0021].
6.	Pau (US 20190147338A1) teaches convolutional layers, a fully-connected layer, and a max pooling layer [0007].
7.	Suzuki (US006010063A) teaches that the output of the XNOR gate is added (col. 5, lines 12-14).
8.	Nealis (US 20180307950A1) teaches the dot product for binary neural nets can be performed via an XNOR [0207].
9.	Wang (US 010748524B2) teaches the speech wakeup model includes a Deep Neural Network and a Connectionist Temporal Classifier (CTC) (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611